Title: James Madison to Henry Clay, June 1833
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir,
                            
                            
                                
                                     Montpellier
                                
                                June 1833.
                            
                        
                        Your letter of May 28th. was duly received. In it you ask my opinion on the retention of the land bill by
                            the President.
                        It is obvious that the Constitution meant to allow the President an adequate time to consider the bills
                            &co. presented to him, and to make his objections to them; and on the other hand that Congress should have time to
                            consider and overrule the objections. A disregard on either side of what it owes to the other, must be an abuse, for which
                            it would be responsible under the forms of the Constitution. An abuse on the part of the President, with a view
                            sufficiently manifest, in a case of sufficient magnitude, to deprive Congress of the opportunity of overruling objections
                            to their bills, might doubtless be a ground for impeachment. But nothing short of the signature of the President, or a
                            lapse of ten days without a return of his objections, or an overruling of the objections by two thirds of each House of
                            Congress, can give legal validity to a bill. In order to qualify (in the French sense of the term) the retention of the
                            Land bill by the President, the first enquiry is whether a sufficient time was allowed him to decide on its merits; the
                            next whether with a sufficient time to prepare his objections, he unnecessarily put it out of the power of Congress to
                            decide on them. How far an anticipated passage of the Bill, ought to enter into the sufficiency of the time for Executive
                            deliberations, is another point for consideration. A minor one may be whether a silent retention or an assignment to
                            Congress of the reasons for it, be the mode most suitable to such occasions.
                        I hope with you that the compromizing tariff will have a course and effect avoiding a renewal of the contest
                            between the South and the North; and that a lapse of nine or ten years will enable the manufacturers to swim without the
                            bladders which have supported them. Many considerations favor such a prospect—They will be saved in future much of the
                            expense in fixtures, which they had to encounter, and in many instances, unnecessarily
                            incurred. They will be continually improving in the management of their business. They will not fail to improve
                            occasionally on the machinery abroad—The reduction of duties on imported articles consumed by them will be equivalent to
                            a direct bounty—There will probably be an increasing cheapness of food from the increasing redundancy of agricultural
                            labour. There will within the experimental period be an addition of four or five millions to our population, no part or
                            little of which will be needed for agricultural labour; and which will consequently be an extensive fund of manufacturing
                            recruits—The current experience makes it probable, that not less than fifty or sixty thousand or more of emigrants will
                            annually reach the United States, a large portion of whom will have been trained to manufactures and be ready for that
                            employment.
                        With respect to Virginia, it is quite probable from the progress already made in the Western culture of
                            tobacco, and the rapid exhaustion of her virgin soil in which alone it can be cultivated with a chance of profit, that of
                            the forty or fifty thousand labourers on tobacco the greater part will be released from that employment; and be applicable
                            to that of manufactures. It is well known that the farming system requires much fewer hands than tobacco fields.
                        It is painful to observe the unceasing efforts to alarm the South by imputations against the North, of
                            unconstitutional designs on the subject of the slaves. You are right, I have no doubt, in believing, that no such
                            intermedling disposition exists in that Body of our northern brethren. Their good faith is sufficiently guaranteed by the
                            interest they have, as merchants, as shipowners, and as manufacturers, in preserving a union with the slave holding
                            States. On the other hand what madness in the South, to look for greater safety in disunion. It would be worse than
                            jumping out of the frying pan into the fire. It would be jumping into the fire from a fear of the frying pan. The
                            danger from the alarms is that the pride and resentment excited by them may be an overmatch for the dictates of prudence;
                            and favor the project of a Southern Convention insidiously revived, as promising by its counsels the best securities
                            against grievances of every sort from the North.
                        The case of the Tariff and Land bills cannot fail of an influence on the question of your return to the next
                            Session of Congress. They are both closely connected with the public repose. With great esteem & cordial regard
                        
                            
                                James Madison
                            
                        
                    